UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL KAPLAN,
Plaintiff,
-against-
BOY SCOUTS OF AMERICA and GREATER NEW : 20 Civ. 1517 (GBD)

YORK COUNCILS, BOY SCOUTS OF AMERICA,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Defendants’ time to respond to Plaintiff's complaint is extended by sixty (60) days. The

initial conference scheduled for May 20, 2020 at 9:30 am is canceled.

Dated: New York, New York
February 27, 2020
Onn ORDERED.

LG Donas
B. DANIELS
saa ae

es District Judge

 

 

 
